DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 02/12/2021 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims now recite . 
The limitation “determine/determining, based on the real-time imagery, that the first piece of equipment of the plurality of pieces of equipment is near the inspection tool by identifying the first piece of equipment in the real-time imagery using object recognition imaging processing” suggests that the proximity detection accomplished by “identifying the first piece of equipment in the real-time imagery using object recognition imaging processing”. There is simply no support in the Original Disclosure for this new teaching in the claim. 
The limitation “wherein each of the plurality of pieces of equipment has at least one respective parameter that requires inspection” suggests that all the pieces of equipment now requires inspection. There is no support in the Original Disclosure for this new information in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-15, 19-20 and 22-25 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Nixon Mark J. et al. [US 20140282257 A1: already of record] in view of Gervautz Michael [US 20130176202 A1].
Regarding claim 1, Nixon teaches:
1. (Currently Amended) A system (i.e. The present disclosure relates generally to process plants and to process control systems, and more particularly, to the use of mobile user-interface devices in process plants and in process control systems- ¶0001) comprising: 
an inspection tool configured to (i.e. Similarly, the phrase “user-interface device” or “UI device” is used to refer to a device on which a user interface is operating, whether that device is stationary (e.g., a workstation, wall-mounted display, process control device display, etc.) or mobile (e.g., a laptop computer, tablet computer, smartphone, etc.)- ¶0004) acquire inspection data representative of at least one parameter associated with a first piece of equipment of a plurality of pieces of equipment (i.e. Distributed process control systems, like those used in chemical, petroleum or other process plants, typically include one or more process controllers communicatively coupled to one or more field devices- ¶0002), wherein the inspection tool is further configured to capture real-time imagery (i.e. an image sensor or camera 844- ¶0121); 
a user interface (i.e. Throughout this specification, the phrase “user interface” or “UI” is used to refer to an application or screen that allows a user to view or modify the configuration, operation, or status of the process plant- ¶0004); 
memory (i.e. memory 815- fig. 8… big data appliance 102- fig. 1a ); and 
a processor in communication with the inspection tool (i.e. device processor- ¶0005), the user interface, and the memory (i.e. Fig. 8 is a block diagram of a UI device- ¶0022…The UI device 112 interacts, in embodiments, with the big data appliance 102 and/or the expert system 104 and/or the supervisor engine 106- ¶0062), the processor being configured to:
wherein each of the plurality of pieces of equipment has at least one respective parameter that requires inspection (i.e. Each work item may be a task or procedure to be completed by one or more process plant personnel. For example, a work item may include replacing or repairing a device, taking a parameter reading, making an adjustment to a device or parameter, inspecting equipment or product, performing a calibration procedure, programming a device, or any other action that requires personnel to complete- ¶0150); 
output, via the user interface, information identifying the first piece of equipment determined to be near (i.e. The supervisor engine 106 may later determine that an maintenance worker carrying a UI device 112 is in the vicinity of the faulty valve, and request to assign the work item to the maintenance worker, who may, via the UI device 112, accept the work item- ¶0063 …according to the personnel that are currently at a target location proximate the target equipment- ¶0107) the inspection tool(i.e. The server may then access context data to determine that the valve has an associated schedule indicating that the valve is currently scheduled to be out of commission for maintenance. The server transmits data to the tablet, causing the tablet to provide information to the first user, where the information indicates to the first user that the valve is currently scheduled for maintenance- ¶0084); 
provide instructions via the user interface to perform a workflow routine instructing a user how to perform one or more of a maintenance process or an inspection process on the first piece of equipment using the inspection tool (i.e. a procedure context pane may be displayed indicating which procedure of the set of procedures associated with the specified task is currently being executed. The method may also include providing access to documentation related to a target piece of equipment associated with the specified task. Further, the method may include determining a set of tools and equipment necessary to perform the set of procedures, generating a checklist display including the list of determined set of tools and equipment and displaying the checklist. Creating work item may include specifying a manual data collection task. Determining a set of procedures may include determining a route to collect the manual data- ¶0114), the one or more of the maintenance process or the inspection process including collecting the inspection data representative of the at least one parameter associated with the first piece of equipment; acquire the inspection data representative of the at least one parameter associated with the first piece of equipment; and save the acquired inspection data to the memory (i.e. The work item may request that the first user take one or more pictures of the flame at the furnace (e.g., because flame color may indicate inadequate air flow). The picture of the flame may be transmitted to the server. An analysis routine operating on the server, on a big data appliance, or as part of an expert system, may analyze aspects of the image or may compare the image of the flame to other images, captured at other times and/or under other conditions, stored on the big data system or appliance- ¶0086).
However, Nixon does not teach explicitly:
receive the real-time imagery; determine, based on the real-time imagery, that the first piece of equipment of the plurality of pieces of equipment is near the inspection tool by identifying the first piece of equipment in the real-time imagery using object recognition imaging processing.

receive the real-time imagery; determine, based on the real-time imagery, that the first piece of equipment of the plurality of pieces of equipment is near the inspection tool by identifying the first piece of equipment in the real-time imagery using object recognition imaging processing (i.e. an object whose proximity is detected in act 203 is predetermined, e.g. the object is identified to handheld electronic device 200 by a user ahead of time, prior to acts 201 and 202. This predetermined object is detected within the live video being captured as per act 203- ¶0031).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Nixon with the teachings of Gervautz to test for proximity of one predetermined object to another predetermined object (Gervautz- ¶0027).

Regarding claim 2, Nixon and Gervautz teach all the limitations of claim 1, Nixon further teaches:
wherein the user interface (i.e. The present disclosure relates generally to process plants and to process control systems, and more particularly, to the use of mobile user-interface devices in process plants and in process control systems- ¶0001), the memory, and the processor are included in the inspection tool (i.e. Similarly, the phrase “user-interface device” or “UI device” is used to refer to a device on which a user interface is operating, whether that device is stationary (e.g., a workstation, wall-mounted display, process control device display, etc.) or mobile (e.g., a laptop computer, tablet computer, smartphone, etc.- ¶0004).

Regarding claim 3, Nixon and Gervautz teach all the limitations of claim 1, Nixon further teaches:
wherein the workflow routine comprises a list including the plurality of pieces of equipment for which to collect inspection data and one or more steps for collecting inspection data from each of the plurality of pieces of equipment (i.e. a plurality of work items stored in a database of work items- ¶0012).


 	wherein the workflow routine includes a list of one or more devices (i.e. tools and equipment- Abstract) necessary for completing the routine, the one or more devices including the inspection tool and the method and/or settings for operating at least one of the one or more devices (i.e. e target function and/or target equipment information can be associated, together or separately, with the required equipment, required safety equipment, and required tools if the required equipment and tools are not specifically included in the work items- Abstract).

Regarding claim 6, Nixon and Gervautz teach all the limitations of claim 1 and Nixon further teaches:
wherein the inspection tool comprises an imaging tool, and wherein the workflow routine comprises instructions for acquiring image data, including at least a viewing perspective or a reference image (i.e. The work item may request that the first user take one or more pictures of the flame at the furnace (e.g., because flame color may indicate inadequate air flow). The picture of the flame may be transmitted to the server. An analysis routine operating on the server, on a big data appliance, or as part of an expert system, may analyze aspects of the image or may compare the image of the flame to other images, captured at other times and/or under other conditions, stored on the big data system or appliance- ¶0086… Receiving data from the expert system may include receiving an instruction to perform an action such as… capturing an image or a video- ¶0111).

Regarding claim 8, Nixon and Gervautz teach all the limitations of claim 1 and Nixon further teaches:
further comprising a position sensor in communication with the processor, and wherein the processor is configured to provide instructions via the user interface to perform a workflow routine based on received position information from the position sensor (i.e. The sensors and receivers detect devices, equipment, and/or tags proximate to the tablet. In other embodiments, the tablet may have a GPS receiver for receiving location data and may upload the location data to the server so that the routine may execute with an awareness of the user's location- ¶0078).

Regarding claim 9, Nixon and Gervautz teach all the limitations of claim 8 and Nixon further teaches:
wherein the position information comprises proximity information representative of proximity between the user and a piece of equipment (i.e. In any event, the routine may identify the tablet's location or proximity to certain devices and cause the tablet to display for the first user a process plant overview map/graphic, zoomed into the general location of the first user and tablet- ¶0078).  

Regarding claim 10, Nixon and Gervautz teach all the limitations of claim 1 and Nixon further teaches:
providing instructions via the user interface to perform the workflow routine comprises displaying, on the user interface, a list of equipment that is part of the workflow routine and available for inspection (i.e. The method also includes generating a checklist of the one or more items for display to a person executing the work item, and displaying the checklist to the person executing the work item- ¶0012); and the processor is configured to: 
receive a selection of the first piece of equipment via the user interface; and provide instructions, via the user interface, for collecting inspection data associated with the first piece of equipment (i.e. The check lists indicate the required equipment, tools, devices, parts, maintenance materials, manuals, and/or documents, that are necessary to perform the target function on the target equipment- Abstract). 

Regarding claim 11, Nixon and Gervautz teach all the limitations of claim 8 and Nixon further teaches:
(i.e. The target function and/or target equipment information can be associated, together or separately, with the required equipment, required safety equipment, and required tools if the required equipment and tools are not specifically included in the work items. The check lists indicate the required equipment, tools, devices, parts, maintenance materials, manuals, and/or documents, that are necessary to perform the target function on the target equipment. A check list is displayed on a user interface device, which tracks, internally or in cooperation with a supervisor engine, whether a user of the user interface device has checked off the items on the check list- Abstract).

Regarding claim 12, Nixon and Gervautz teach all the limitations of claim 1 and Nixon further teaches:	
wherein the processor is configured to determine automatically when one or more steps in the workflow routine are completed (i.e. . A check list is displayed on a user interface device, which tracks, internally or in cooperation with a supervisor engine, whether a user of the user interface device has checked off the items on the check list- Abstract).  

Regarding claim 13, Nixon and Gervautz teach all the limitations of claim 1 and Nixon further teaches:
wherein the processor is located remotely from the inspection tool and the user interface, and wherein the processor communicates with the inspection tool and the user interface via a network (i.e. The viewing applications, which may be executed on one or more operator workstations (or on one or more remote computing devices in communicative connection with the operator workstations and the data highway)- ¶0004).



Regarding claim 15, Nixon and Gervautz teach all the limitations of claim 14 and Nixon further teaches:
wherein outputting information identifying the first piece of equipment within near the inspection tool comprises notifying a user of at least the first piece of equipment currently available for inspection(i.e. In any event, the routine may identify the tablet's location or proximity to certain devices and cause the tablet to display for the first user a process plant overview map/graphic, zoomed into the general location of the first user and tablet- ¶0078).

Regarding claim 19, Nixon and Gervautz teach all the limitations of claim 15 and Nixon further teaches:
wherein notifying the user of the first piece of equipment currently available for inspection comprises presenting a user with a list including equipment currently available for inspection. (i.e. The method also includes generating a checklist of the one or more items for display to a person executing the work item, and displaying the checklist to the person executing the work item- ¶0012).

Regarding claim 20, Nixon and Gervautz teach all the limitations of claim 15 and Nixon further teaches:
	wherein the list including equipment currently available for inspection presents equipment for which inspection data has already been received in a visually distinguishing manner than equipment for which inspection data has not yet been received (i.e. The target function and/or target equipment information can be associated, together or separately, with the required equipment, required safety equipment, and required tools if the required equipment and tools are not specifically included in the work items. The check lists indicate the required equipment, tools, devices, parts, maintenance materials, manuals, and/or documents, that are necessary to perform the target function on the target equipment. A check list is displayed on a user interface device, which tracks, internally or in cooperation with a supervisor engine, whether a user of the user interface device has checked off the items on the check list- Abstract).

Regarding claim 22, Nixon and Gervautz teach all the limitations of claim 19 and Nixon further teaches:
wherein receiving the selection of a piece of equipment comprises receiving a selection from the list including equipment currently available for inspection (i.e. The check lists indicate the required equipment, tools, devices, parts, maintenance materials, manuals, and/or documents, that are necessary to perform the target function on the target equipment- Abstract).

Regarding claim 23, Nixon and Gervautz teach all the limitations of claim 15 and Nixon further teaches:
further comprising outputting the information identifying the first piece of equipment (i.e. identify plant assets that need to be monitored or serviced- ¶0077), the outputting information comprising: outputting directions to a location of the first piece of equipment (i.e. The routine may determine a route for the first user that allows the user to efficiently visit at least some of the assets that need monitoring or servicing- ¶0077);  outputting one or more parameters associated with the first piece of equipment (i.e. The configuration application may also allow a configuration designer to create or change operator interfaces which are used by a viewing application to display data to an operator and to enable the operator to change setting- ¶004); outputting a workflow routine for acquiring the inspection data; and/or presenting a reference image representative of first piece of equipment (i.e. A check list is displayed on a user interface device, which tracks, internally or in cooperation with a supervisor engine, whether a user of the user interface device has checked off the items on the check list- Abstract).

Regarding claim 24, Nixon and Gervautz teach all the limitations of claim 14 and Nixon further teaches:
wherein the inspection data comprises acoustic image data, infrared image data, and/or visible light image data captured by the tool (i.e. The physical phenomena that may be analyzed include (without limitation) phenomena related to light in the visible and non-visible spectra (e.g., flame color in the visible and infrared spectra) and phenomena related to vibration in the audible, sub-audible, and super-audible range (e.g., sound and other vibrations). Personnel carrying a UI device 112 equipped with a camera, accelerometers, a microphone, or other equipment may be used to capture and/or record data related to the physical phenomenon. A camera, for example, may sense and record an image in the visible or, in certain embodiments, in the infrared or other spectra. A microphone may sense and/or record audible, sub-audible, and/or super-audible vibrations communicated by air- ¶0291).

Regarding claim 25, Nixon and Gervautz teach all the limitations of claim 14 and Nixon further teaches:
wherein receiving information regarding the environment comprises determining one or more pieces of equipment in the environment (i.e. The method 1400 may enable the UI device 112 to provide output in accordance with the information received in a UI state transfer and in accordance with the context of the UI device's 112 environment and use- ¶00187).

Claim 5 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Nixon Mark J. et al. [US 20140282257 A1: already of record] in view of Gervautz Michael [US 20130176202 A1] further in view of Floyd Joseph F. et al. [US 20140312112 A1: already of record].

wherein the user interface comprises a computer, smartphone, or tablet(i.e. mobile (e.g., a laptop computer, tablet computer, smartphone, etc.)- ¶0004)
However, Nixon and Gervautz do not teach explicitly:
wherein the workflow routine is presented as an electronic document.
In the same field of endeavor, Floyd teaches:
wherein the workflow routine is presented as an electronic document (i.e.  The barcode encodes links to respective system-related resources for the complex-system part, including software-based systems and/or electronic documents- Abstract… In one example, the standard and/or custom links of a portal generated by the front-end engine may include a link to document components of a panoptic visualization document collection. The collection may include a plurality of document components at least some of which depict complex-system parts. These and perhaps other document components may have associated metadata that, for each of at least some of the depicted complex-system parts, includes information reflecting a three-dimensional (3D) geometry of the respective complex-system part within a complex-system coordinate system- ¶0013).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Nixon and Gervautz with the teachings of Floyd to cause display of the portal in a graphical user interface through which the links are navigable to access the respective system-related resources for the complex-system part (Floyd- Abstract).

Claim 21 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Nixon Mark J. et al. [US 20140282257 A1: already of record] in view of Gervautz Michael [US 20130176202 A1] further in view of Chakra Al et al. [US 20090106684 A1: already of record].
Regarding claim 21, Nixon and Gervautz teach all the limitations of claim 20.

wherein equipment for which inspection data has already been received are presented in the list in a different color than equipment for which inspection data has not yet been received.
In the same field of endeavor, Chakra teaches:
	wherein equipment for which inspection data has already been received are presented in the list in a different color than equipment for which inspection data has not yet been received (i.e. Prior art approaches have included progress bars, which include a completion progress indicator that comprises a plurality of progress indicator segments. Completed progress indicator segments are generally depicted in a graphical user interface (GUI) as one color and uncompleted progress indicator segments in another- ¶0005).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Nixon and Gervautz and Nixon with the teachings of Chakra to providing graphical completion status information for the management of serial computer operations that are forked into parallel operations (Chakra- ¶0002).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488